DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendments and Arguments
Regarding the rejections under 35 U.S.C. §103, applicant amended independent claim 1 by deleting a few limitations and changing claimed scope from “name” to “person’s name”. Applicant further changed a claimed scope from “location” to “physical location”. Applicant argued (Remarks, page 6) that Zhang in view of Reitan does not meet the amended claim 1. 

After performing an update search, the examiner discovered several prior art references (see attached PTO-892 form) that meet the newly added limitation: “based at least in part on at least one or more of face recognition, person's name, physical location, or combinations thereof” recited in the amended claims. 

For example, Xiong et al. (US PG Pub. 2020/0043481) discloses during a video communication between multiple users speaking different languages in a translation Xiong, Fig. 2B, [0039-0041]). The argument regarding claim 1 is moot because the argument does not apply to the rejection over Zhang in view of Xiong reference, necessitated by the amendment.  
 
Regarding claim 7, applicant generally alleged “The allegation is clear reversible error that Zhang teaches that the processor is implemented in the display device, see the rejection of Claim 2 admitting the opposite”. Since applicant did not argue the rejection to claim 2, the argument to claim 7 does not meet the requirement of 37.CFR 1.111. 

Regarding the rejection to claims 5 and 13, applicant first cited a case law and then alleged “There is no "reasonable" or indeed even rational way to tease the limitation (Examiner note, it appears applicant intended to say: “teach the limitation”) admitted to be missing from Zhang out of the RUSM of Xian, which nowhere does anything "responsive to" detecting NFC, much less the remainder of the limitation at issue. Xian simply employs NFC to convey data.” Applicant further alleged “The person having ordinary skill in the art (PHOSITA) implementing Zhang would thus have no reason to use Xian for the proffered rationale”. Applicant then copied several paragraphs from the cited references into the Remarks without providing any explanations why these paragraphs fail to teach the claimed feature. The argument does not meet the requirement of 37.CFR 1.111.

In addition, applicant argument “which nowhere does anything "responsive to" detecting NFC, much less the remainder of the limitation at issue. Xian simply employs NFC to convey data” does not corresponds to the claim limitation, which just broadly recited “at least in part based on detecting near field communication”. The examiner notes “The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).”

Xian discloses a user’s device can be connected to a translation group through a wireless network such as a near field communication (NFC) (Xian, [0007]). A message is translated to a user desired or selected language (Xian, [0036], [0044], [0049]). Since the user’s device is connected to the translation group using NFC, after a user is connected via NFC, the user selects his desired language for translation. Therefore, the selected desired language (i.e., claimed “the second language”) is identified “at least in part based on detecting near field communication”. The argument is not persuasive. The rejection has been maintained. 

Claim Rejections - 35 USC § 103
Claims 1, 2, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US PG Pub. 2015/0363389, hereinafter referred to as Zhang) in view of Xiong (US PG Pub. 2012/0316860, hereinafter referred to as Xiong).

Regarding claim 1, Zhang discloses an assembly, comprising:
at least one processor programmed to access instructions executable by the processor to (Fig. 3, Abstract, computer implemented video playing and audio translation):
receive at least audio in a first audio video (AV) content, the audio being in a first language (Fig. 2, [0016], video displayed on a television, audio being French);
for at least a first recipient device, provide a second language version of the audio for play on at least one speaker of the first recipient device while video of the AV content is presented on a display device different from the first recipient device (Fig. 2, [0016-0017], [0022], audio being played on user’s mobile phone, translated audio in English and in Spanish; Note, the limitation does not exclude a situation that video also displayed on user’s mobile device as long as the video is displayed on a TV, which is claimed “a display device different from the first recipient device” ).  

wherein the instructions are executable to translate the audio into the second language based at least in part on at least one or more of face recognition, person's name, physical location, or combinations thereof.
 (Fig. 8, #800, [0023], user’s profile information, [0034], [0036], [0043], a user specifies language preference as a translation target language;). 


To further explicitly disclose the limitation “wherein the instructions are executable to translate the audio into the second language based at least in part on at least one or more of face recognition, person's name, physical location, or combinations thereof”, the examiner cites Xiong which disclosed translation for video / audio communications between multiple users (Xiong, [0004-0006], Fig. 2B). A translation target language is selected based on user’s facial features and / or geolocations (Xiong, [0036], [0039-0040], [0057], [0061]) 

Zhang and Xiong are both dealing with translation, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Zhang’s teaching with Xiong’s teaching to automatically select a target language for translation. One having ordinary skill in the art would have been motivated to make such a modification because it is more easy and quick if target / default language is selected automatically. In addition, it would have been obvious to one of ordinary still in the art at the time of the invention was filed to substitute language selection by a user with automatic language selection as taught by Xiong since each individual element and its function are shown in the prior art and one of ordinary skill in the art could have substituted one known element for another by known methods. Zhang does no more than “Simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.” KSR, 550 U.S. ___, 

Regarding claim 2, Zhang in view of Xiong further discloses the instructions are executable to translate the audio into the second language and send the audio in the second language to the first recipient device (Zhang, Fig. 6, #615, [0014-0016], [0022-0023], translating audio into different languages. Translation component can be on media cast device or on user’s mobile phone). Zhang further discloses television can receive content from the Internet (Zhang, [0001], [0014]), which meets “the at least one processor is implemented in the display device”. Zhang further discloses translation can be implement in different devices (Zhang, [0022]). Therefore, Zhang discloses “the instructions are executable to translate the audio into the second language and send the audio in the second language to the first recipient device.”

Regarding claim 6, Zhang in view of Xiong disclose outputting video to a TV but does not explicitly discloses “to access the audio in the second language from an advanced television systems committee (ATSC) data stream”. Since ATSC data stream is a commonly used standard. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Zhang in view of Xiong’s teaching to access audio using ATSC data stream which is a television standard data stream. One having ordinary skill in the art would have been motivated to make such a modification to follow the standard and compatible with other device.

Fig. 2, [0011-0013], outputting different languages such as English, Spanish on different user’s mobile devices while displaying video on a TV).

Regarding claim 8, Zhang in view of Xiong further discloses wherein the at least one processor is implemented in the first recipient device, and the instructions are executable to receive the audio in the first language and translate the audio to the second language as the video is presented on the display device (Fig. 1, [0031-0034], translation component is implemented on user’s mobile device; video is displaying on a TV set). 

Claims 5, 13-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Xian et al. (US PG Pub. 2020/0194000).

Regarding independent claim 5 (directed to an assembly) and claim 13 (directed to a system), these two claims include several limitations similar to that recited in claim 1.  The similar limitations are related to displaying video on a TV (claimed “a displaying device”) and outputting translated audio on a user’s device (claimed “a recipient device”). For the purpose of concise office action, the examiner does not repeat the explanation. Please see explanation above for claim 1. 

Applicant amended claims 5 and 13 by adding a limitation “wherein the instructions are executable to present a selector selectable to translate the audio into the second language based at least in part on detection of a near field communication signal” 

Zhang discloses selecting a language as target translation by setting preference (Zhang, Fig. 8, #805, [0034], [0043]). Zhang further discloses using communication interface including wireless communication ([0018], [0024], [0060], various communication protocols such as Wi-Fi, Bluetooth, Infrared etc.). Since the translation language is based on user’s language preference settings (Zhang, [0034], [0043]). These preferences are sent to a translation component (Zhang, Fig. 3). Therefore, Zhang discloses “translate the audio into the second language based at least in part on ”. 

Xian discloses allowing multi-users to communicate using different languages (Xian, Fig. 1). The user’s devices are connected to each other through a local wireless networks such as a near field connection (NFC) (Xian, [0007], [0031] [0064]). A user could select his desired language to be translated when connecting to other users (Xian, [0036], [0044], [0049], [0061]). Please note, the claimed “based at least in part on detection of a near field communication signal” is interpreted as has a relationship with 

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Zhang’s teaching with Xian’s teaching to use a near field communication to exchange data between a mobile terminal and a television. One having ordinary skill in the art would have been motivated to make such a modification so that people who speak different languages can communicate with each other (Xian, [0001-0002]).

Regarding claim 14, Zhang in view of Xian further discloses wherein the at least one processor is implemented in the display device, and the display device is configured to send the audio in the second language to the first recipient device and send the audio in a third language to a second recipient device (Zhang, Fig. 11, [0055-0056], a smart phone 1 is used as a control device and presentation device and output translated audio to smart phone 2).

Regarding claim 15, Zhang in view of Xian further discloses the at least one processor is configured with instructions to translate the audio from the first language to the second language (Zhang, [0032-0034]).



It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Zhang in view of Xian’s teaching to user a television standard (ATSC) the data stream. One having ordinary skill in the art would have been motivated to make such a modification to follow the standard and compatible with other device.

Regarding claim 19, Zhang in view of Xian further discloses wherein the at least one processor is implemented in the display device, and the instructions are executable to, for at least a second recipient device, provide a third language version of the audio for play on at least one speaker of the second recipient device while video of the AV content is presented on the display device, the display device being different from the first and second recipient devices (Fig. 2, [0011-0013], outputting different languages such as English, Spanish on different user’s mobile devices while displaying video on a TV).

Regarding claim 20, Zhang in view of Xian further discloses wherein the at least one processor is implemented in the first recipient device, and the instructions are executable to receive the audio in the first language and translate the audio to the second language as the video is presented on the display device (Fig. 1, [0031-0034], translation component is implemented on user’s mobile device; video is displaying on a TV set). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Xiong and further in view of Montavon (“Deep learning for spoken language identification”, 2009).

Regarding claim 4, Zhang in view of Xiong discloses selecting a language based on user’s spoken language but does not explicitly disclose “the characteristic is identified by at least one neural network”. 

Montavon discloses using neural network to identify a spoken language (Montavon, Section 3, page 3, results and analysis, using neural network for identifying spoken language). 

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine Montavon’s teaching with Zhang in view of Xiong’s teaching to use neural network technique to identify a language. One having ordinary skill in the art would have been motivated to make such a modification to obtain a better identification result using short speech samples (Montavon, section 4).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Xian and further in view of Montavon (“Deep learning for spoken language identification”, 2009).

Regarding claim 17, Zhang in view of Xian does not explicitly disclose “the characteristic is identified by at least one neural network”. 

Montavon discloses using neural network to identify a spoken language (Montavon, Section 3, page 3, results and analysis, using neural network for identifying spoken language). 

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine Montavon’s teaching with Zhang in view of Xian’s teaching to use neural network technique to identify a language. One having ordinary skill in the art would have been motivated to make such a modification to obtain a better identification result using short speech samples (Montavon, section 4).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIALONG HE whose telephone number is (571)270-5359.  The examiner can normally be reached on Monday-Thursday, 7:00AM-4:30PM, ALT. Fridays, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JIALONG HE/Primary Examiner, Art Unit 2659